


Exhibit 10.1
Enterprise Bank 2016
Variable Compensation Incentive Plan
 
Purpose and Objective
The 2016 Variable Compensation Incentive Plan (the Plan) incents and rewards for
both Bank and individual performance.
 
Participants
Regular employees who do not participate in an individual sales incentive plan
or an individual commission plan are eligible to participate in this plan.
Temporary and co-operative employees are ineligible to participate in this plan.
Other than as described elsewhere in this plan, you must be employed on the
payout date to receive a payout. If your hire date is after January 1 of the
current plan year, you will be eligible for a pro-rata payout, based on wages
earned during the plan year.
 
Target Awards
You will have a target variable compensation opportunity (target percentage),
which is a percentage of your regular earnings (base salary) earned in the
current plan year.
 
Determination of Variable Compensation Payout
You will be assigned to a variable compensation incentive group based upon your
position and role. The attached addendum outlines your specific performance
factor(s).
 
The Bank must attain a specified level of performance in the Net Income
performance factor (the “threshold”) in the current plan year for a payout to be
made. If the threshold is achieved, the variable compensation incentive payouts
will be determined by the performance of each performance factor as shown in the
two grids below, and may also be modified at the discretion of the Compensation
Committee.
 
Extraordinary Event
An extraordinary event, such as a windfall, composite federal or state
compliance, Community Reinvestment Act (CRA) or safety and soundness rating
below satisfactory, or another unusual event, may either positively or
negatively impact the Bank’s financial reports. The Compensation Committee will
have discretion whether the extraordinary event will impact the payout under the
Plan.
 
Payout Timing
The performance period is January 1 through December 31 of the current plan
year. If it is determined that participants will receive a payout under the
Plan, payouts will be received on or before March 15, following the plan year.
 
Retirement, Disability, or Death
If a participant retires after the age of 62 and has been employed for at least
three months in the current plan year, the participant is eligible to receive a
pro-rata payout upon retirement. If a participant passes away or employment ends
as result of disability during the plan year, the participant or the
participant’s beneficiary is eligible to receive a pro-rata payout. Payouts will
be based upon the participant’s wages earned in the current plan year, the
participant’s performance, and management’s estimate of year-end results at the
participant’s employment end date.
 
Clawback Provision
If the Bank’s reported financial or operating results are determined to be
subject to material negative restatement, the Compensation Committee may require
recoupment of full or partial payout made to participants with an officer status
of Senior Vice President (SVP) or above.
 




--------------------------------------------------------------------------------




The Compensation Committee reserves the authority to approve, modify, or
disallow any payout proposed to be made under the Plan.
 
Addendum: Bankwide Group with Multiplier
Bankwide Group with Multiplier
Performance Factor
Weight
Net Income
50%
Deposit Growth
15%
Loan Growth
15%
Loan Quality
10%
Non-interest Revenue
10%

 
Performance Factor Grid Information
 
Variable Compensation for Performance Factors
 
 
Below Threshold
At Threshold (0.50) 
(0.75)
At Target (1.00) 
(1.25)
 (1.50)
 (1.75)
At Stretch (2.00) 
There will be a 0% payout for the performance factor.
There will be a
50% payout for the performance factor.
  
There will be a 100% payout for the performance factor.
  
  
  
There will be a 200% payout for the performance factor.

 
Performance Factor Grid for Participant Scorecard*
Variable
Compensation Scorecard
Performance Factor
Threshold
  
Target
  
  
  
Stretch
0.5
0.75
1
1.25
1.5
1.75
2
Net Income*
16.667M
17.417M
18.167M
18.917M
19.667M
20.417M
21.167M
Deposit Growth
0
 18.875M
37.750M
49.250M
60.750M
72.250M
83.750M
Loan Growth
80.0M
133.0M
186.0M
218.0M
250.0M
281.0M
313.0M
Loan Quality
4.900M
4.150M
3.400M
2.650M
1.900M
1.149M
399K
Non-Interest Revenue
12.022M
12.622M
13.222M
13.822M
14.422M
15.022M
15.622M

 
Additional Performance Factors
Annualized salaries and benefits expense multiplier for 2016:
•
If less than $37.133M, multiply actual payout percentage by 1.05

•
If between $37.133M - $37.833M, multiply actual payout percentage by 1.0

•
If more than $37.833M, multiply actual payout percentage by 0.95



Department and individual performance will be considered in determining final
payouts under the 2016 Variable Compensation Plan. Individual performance is 25%
of the overall payout. The payout will be determined by an employee’s
performance based on results and impact aligned with their department and Bank’s
strategic initiatives and goals.
*Net income results are determined after sales incentive and variable
compensation incentives are calculated.     




